Exhibit 10.54

EXECUTION COPY

PATENT PURCHASE AGREEMENT

This PATENT PURCHASE AGREEMENT (“Agreement”) is entered into on November 21,
2010 (“Effective Date”), by and between CPTN Holdings LLC, a Delaware limited
liability company (“Purchaser”), and Novell, Inc., a Delaware corporation
(“Seller”).

RECITALS

Seller owns the Assigned Patents (as defined below) and wishes to sell to
Purchaser its entire right, title and interest in such Assigned Patents.

Purchaser wishes to purchase such Assigned Patents on the terms and conditions
set forth herein.

In consideration for the mutual covenants contained herein and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties agree as set forth herein.

AGREEMENT

 

1. DEFINITIONS

1.1 As used in this Agreement, the following terms have the meanings set forth
below:

(a) “Assigned Patents” means all patents and patent applications listed in
Exhibit A hereto.

(b) “Governmental Entity” means any federal, national, supranational, state,
provincial, local or other governmental, regulatory or administrative authority,
agency or commission, quasi-governmental authority or other political
subdivision thereof, any government-owned or controlled commercial enterprise,
any entity, authority, instrumentality or body exercising executive,
legislative, judicial, regulatory or administrative functions of any such
government, quasi-governmental authority or other political subdivision, any
public international organization, and any supranational organization exercising
such functions for any sovereign states, whether international, multinational,
regional or otherwise, or any court, tribunal, or judicial or arbitral body of
competent jurisdiction.

(c) “Law” means any federal, state, local or foreign law, statute, rule,
regulation, final and enforceable ordinance or Order of any Governmental Entity.

(d) “Lien” means any lien, pledge, charge, option, right to acquire, security
interest or like encumbrance or restriction on transfer or rights.



--------------------------------------------------------------------------------

(e) “Order” means any decision, order, injunction, judgment, decree or ruling
enacted, adopted, promulgated or applied by a Governmental Entity that is
binding upon a party hereto or its property.

(f) “Transfer Taxes” means sales, use, value added, excise, and other transfer
taxes and charges imposed on the sale, transfer and assignment of the Assigned
Patents to Purchaser as contemplated by this Agreement. For the avoidance of
doubt, income taxes (whether based on gross or net income or receipts) imposed
on such sale, transfer and assignment of the Assigned Patents are excluded from
the definition of Transfer Taxes.

1.2 Terms defined in this Agreement as having a particular meaning have such
meaning throughout this Agreement.

 

2. TRANSFER OF ASSIGNED PATENTS

2.1 Patent Assignment. Upon the terms and subject to the conditions of this
Agreement, as provided in Section 5.1 hereof, at the Closing, Seller shall sell,
assign, transfer and convey to Purchaser all right, title and interest it has in
and to the Assigned Patents, including without limitation, any and all legal
rights entitled by the original owner of the Assigned Patents and all rights of
Seller to collect royalties under such Assigned Patents, to prosecute all
existing Assigned Patents worldwide, to apply for additional Assigned Patents
worldwide and to have Assigned Patents issued in the name of Purchaser.

2.2 Assignment of Causes of Action. Upon the terms and subject to the conditions
of this Agreement, as provided in Section 5.1 hereof, at the Closing, Seller
shall sell, assign, transfer and convey to Purchaser all right, title and
interest it has to sue for past, present and future infringement of the Assigned
Patents, including without limitation all right, title and interest Seller has
in and to all causes of action and enforcement rights, whether known, unknown,
currently pending, filed, or otherwise, in respect of the Assigned Patents, and
all rights to pursue damages, injunctive relief and other remedies for past,
current and future infringement of the Assigned Patents.

 

3. HART-SCOTT-RODINO AND OTHER COMPETITION LAW FILINGS

3.1 As promptly as practicable consistent with securing regulatory clearance in
the earliest practicable timeframe following the Effective Date, each of
Purchaser and Seller shall file the notification and report forms required under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and
Purchaser and Seller shall make such other filings under the competition laws of
any other relevant jurisdiction as are required in connection with the
transactions provided for in this Agreement (collectively, “Competition Laws”),
and Purchaser and Seller shall as promptly as practicable furnish any
supplemental information regarding the Assigned Patents that may be requested by
any Governmental Entity in connection with any such

 

2



--------------------------------------------------------------------------------

filing. Each of Purchaser and Seller shall, to the extent permitted, request
early termination of the application waiting period in respect of any such
filing under the Competition Laws.

3.2 Each of Purchaser and Seller shall bear its own costs and expenses in
connection with any such filing and provision of information made by it, and
each shall bear the costs of any filing fee required to be paid by it under the
Competition Laws. With respect to any filings under the Competition Laws
required in connection with the transaction contemplated hereby, and subject to
applicable Law, each of Purchaser and Seller (a) shall consult with each other
prior to taking any material substantive position in discussions with, or
filings to be submitted to, any Governmental Entity, (b) shall permit the other
to review and discuss in advance, and consider in good faith the views of the
other in connection with, any analyses, presentations, memoranda, briefs,
arguments, opinions and proposals to be submitted to any Governmental Entity,
(c) shall not participate in any meeting or have any communication with any such
Governmental Entity unless it has given the other an opportunity to consult with
it in advance and, to the extent permitted by such Governmental Entity, give the
other party the opportunity to attend and participate therein, and (d) shall
coordinate with the other in preparing and exchanging such information and
promptly provide the other (and its counsel) with copies of all filings,
presentations or submissions (and a summary of any oral presentations) made by
such party with any Governmental Entity.

3.3 Each of Purchaser and Seller agrees to respond promptly to any inquiries
from any Governmental Entity concerning any such filing, and shall cooperate
with each other and shall promptly furnish to the other all information
regarding the Assigned Patents that is necessary in connection with the other
party’s compliance with the Competition Laws. Purchaser and Seller shall keep
each other fully advised with respect to any requests from or communications
with Governmental Entities concerning such filings. Each of Purchaser and Seller
shall use its commercially reasonable efforts to take all actions necessary and
appropriate in connection with any filing under applicable Competition Law as
soon as practicable; provided, however, that in no event shall either Purchaser
or Seller, or any of their respective affiliates, be required to agree to
(i) any divestiture, transfer or licensing of any properties, assets (including
any Assigned Patents) or businesses, or to the imposition of any limitation on
its ability to conduct its business or to own or exercise control of any of its
assets or properties, (ii) provide directly or indirectly any surety,
indemnification or guarantee of the obligations of the other party or such
party’s affiliates or with respect to any of the Assigned Patents, or (iii) any
restriction, limitation or other condition on its ongoing properties, assets
(including any Assigned Patents) or businesses; provided, further, that in no
event shall Purchaser or Seller be obligated to litigate any suit brought by any
Governmental Entity related to the transactions contemplated by this Agreement.
The foregoing shall not require any action by any member of Purchaser. If any
filing in connection with the purchase and sale contemplated hereby or the
formation of Purchaser require any filing by any members of Purchaser, Purchaser
shall use its commercially reasonable efforts to cause its members to reasonably
cooperate with Seller in connection therewith and to make any necessary filing
under applicable Competition Law as soon as practicable, and to respond promptly
to any inquiries from any relevant Governmental Entity in connection therewith;
provided, however, that in no event shall any member of Purchaser, or any of
their respective affiliates, be required to agree to (a) any divestiture,
transfer or licensing of any properties, assets (including any Assigned Patents)
or businesses, or to the imposition of any limitation on its

 

3



--------------------------------------------------------------------------------

ability to conduct its business or to own or exercise control of any of its
assets or properties, (b) provide directly or indirectly any surety,
indemnification or guarantee of the obligations of the other party or such
party’s affiliates or with respect to any of the Assigned Patents, or (c) any
restriction, limitation or other condition on its ongoing properties, assets
(including any Assigned Patents) or businesses; provided, further, that in no
event shall any member of Purchaser or any of their respective affiliates be
obligated to litigate any suit brought by any Governmental Entity related to the
transactions contemplated by this Agreement or the formation of Purchaser.

 

4. COVENANTS

4.1 Docket Report. Attached hereto as Exhibit D is a docket report for the
Assigned Patents as of November 8, 2010. On or within two (2) business days
before the Closing Date, Seller shall provide to Purchaser such updated form of
Exhibit D as is then-currently generated by Seller’s docketing system.

4.2 Continued Prosecution. Between the Effective Date and the Closing Date
(inclusive thereof), Seller (at its expense) shall continue to prosecute the
Assigned Patents, and shall pay all maintenance fees, annuities and the like
related to the Assigned Patents for which the fees are due and payable on or
prior to the Closing Date even if the surcharge date or final deadline for
payment of any such fee would be after the Closing Date, and shall notify
Purchaser on or before the Closing Date in writing separate from any other
disclosures made hereunder of all due dates for maintenance fees, annuities or
responses to office actions related to prosecution, filing or maintenance of the
Assigned Patents that will occur within sixty (60) days after the Closing Date
to prevent abandonment of an Assigned Patent or payment of a surcharge.

4.3 Delivery of Documents. As soon after the Effective Date as is reasonably
practical but on or before the Closing Date, Seller shall deliver to Purchaser
copies of all files concerning the Assigned Patents in Seller’s legal department
files for each of the Assigned Patents, including, without limitation, to the
extent available and existing therein, copies of (a) all original letters patent
for the Assigned Patents, (b) all original assignments for the Assigned Patents,
(c) all original documents, files and materials evidencing dates of invention
and reduction to practice of inventions set forth in the Assigned Patents,
(d) all original files reflecting the prosecution history for all issued,
pending and abandoned Assigned Patents, (e) all original files regarding the
issued Assigned Patents, and (f) all original files regarding any action, suit,
investigation, communication, claim or proceeding (in each case, whether before
an administrative, arbitral or judicial body), whether or not outstanding,
adjudicated to final resolution or settled, concerning the Assigned Patents.

4.4 Coordination of Outside Counsel. As soon after the Effective Date as is
reasonably practical, Purchaser shall specify to Seller those attorneys and
patent agents Purchaser desires to have prosecute and maintain the Assigned
Patents. As soon after receipt of notice from Purchaser of the names of such
attorneys and patent agents as is reasonably practical, Seller shall direct the
attorneys and patent agents currently responsible for the prosecution and
maintenance of the Assigned Patents to cooperate in good faith with those
attorneys and patent agents

 

4



--------------------------------------------------------------------------------

specified by Purchaser so as to ensure a smooth transition of prosecution and
maintenance obligations for the Assigned Patents after the Closing Date.

4.5 Cooperation After Closing Date. For two (2) years after the Closing Date
(a) each of Seller (and Seller’s successors and permitted assigns) and Purchaser
shall, upon the reasonable request of the other party hereto, execute and
deliver to such other party any other documents and materials, and take any
further actions (including using its commercially reasonable efforts to ensure
the cooperation of the named inventors), that are reasonably necessary to give
effect to the transactions provided for in this Agreement, and (b) Seller shall
take such reasonable actions as Purchaser may request to assist Purchaser in
protecting Purchaser’s rights in the Assigned Patents (including without
limitation to permit Purchaser to perfect its title, or enforce its rights, in
the Assigned Patents), provided that Seller shall bear all costs incurred by it
through the first (1st) anniversary of the Closing Date in complying with this
Section 4.5, and Purchaser shall thereafter reimburse Seller for its reasonable
out of pocket expenses actually incurred by Seller following such first
(1st) anniversary in complying with this Section 4.5.

 

5. CLOSING, DELIVERY AND PAYMENT

5.1 Closing and Delivery on Closing Date. No later than two (2) business days
prior to the date on which the closing of the Merger (as defined below) or the
merger under the Alternate Merger Agreement (as defined below) is expected to
occur, Seller shall deliver to Purchaser written notice stating that the closing
of the Merger is expected to occur on such date, provided, that if Purchaser has
elected to go forward with this Agreement pursuant to Section 6.1(b) in
circumstances in which there is no Merger Agreement or Alternate Merger
Agreement, the Closing shall take place two (2) business days following the
satisfaction of all the conditions to Closing set forth in Section 5.3 at the
offices of Skadden, Arps, Slate, Meagher & Flom LLP, 1 Beacon Street, Boston,
Massachusetts 02108. Subject to the foregoing proviso, provided that all of the
conditions to Closing set forth in Section 5.3 shall have been satisfied or, to
the extent permitted under applicable Law, waived (other than those conditions
that by their nature can only be satisfied at Closing, but subject to the
satisfaction or waiver of those conditions at Closing), the consummation of the
transactions contemplated by Section 2.1 and Section 2.2 pursuant to the terms
and conditions of this Agreement (“Closing”) shall take place at the offices of
Skadden, Arps, Slate, Meagher & Flom LLP, 1 Beacon Street, Boston, Massachusetts
02108 on the same date as the closing of the merger (the “Merger”) provided for
in the Agreement and Plan of Merger dated as of November 21, 2010, by and among
Seller, Attachmate Corporation, a Washington corporation (“Parent”), and
Longview Software Acquisition Corp., a Delaware corporation (“Sub”) and a wholly
owned subsidiary of Parent (the “Merger Agreement”), with the time of Closing to
be immediately prior to the closing of the Merger, unless otherwise waived by
Purchaser in which event the time of the Merger shall be as consented to by
Purchaser, or at such other place and time or such other date as Seller and
Purchaser may mutually determine in writing (the date on which Closing actually
occurs is referred to as the “Closing Date”), provided that such Closing Date
shall be at least two (2) business days after all of such conditions in Sections
5.3(a)-(f) have been satisfied or waived. In the event that Purchaser has
elected to continue this Agreement in full force and effect in accordance with
Section 6.1(b) in circumstances involving an Alternate Merger Agreement, Closing
shall occur

 

5



--------------------------------------------------------------------------------

on the same day as the closing of the merger under the Alternate Merger
Agreement, unless otherwise waived by Purchaser in which event the time of the
Merger shall be as consented to by Purchaser, if all of the conditions to
Closing set forth in Section 5.3 shall have been satisfied or, to the extent
permitted under applicable Law, waived (other than those conditions that by
their nature can only be satisfied at Closing, but subject to the satisfaction
or waiver of those conditions at Closing); provided that such Closing Date shall
be at least two (2) business days after all of such conditions in Section 5.3
have been satisfied or waived; provided, further, that if the conditions to
Closing are not satisfied on such day, Closing shall occur on the second
(2nd) business day following the first day on which the conditions to Closing
shall have been satisfied or, to the extent permitted under applicable Law,
waived (other than those conditions that by their nature can only be satisfied
at Closing, but subject to the satisfaction or waiver of those conditions at
Closing). At the Closing, (a) Seller shall deliver to Purchaser an executed
original of the assignment attached as Exhibit B to this Agreement (the
“Assignment”) and such other executed originals of assignments as Purchaser may
reasonably request, (b) Seller shall deliver to Purchaser all original documents
(to the extent available) concerning the Assigned Patents in the possession of
Seller, including, without limitation, (i) all original letters patent for the
Assigned Patents, (ii) all original assignments for the Assigned Patents,
(iii) all original documents, files and materials evidencing dates of invention
and reduction to practice of inventions set forth in the Assigned Patents,
(iv) all original files reflecting the prosecution history for all issued,
pending and abandoned Assigned Patents, (v) Seller’s original files regarding
the issued Assigned Patents, and (vi) Seller’s original files regarding any
action, suit, investigation, communication, claim or proceeding (in each case,
whether before an administrative, arbitral or judicial body), whether or not
outstanding, adjudicated to final resolution or settled, concerning the Assigned
Patents, (c) Seller shall direct its attorneys and patent agents responsible for
the prosecution and maintenance of the Assigned Patents as of the Closing Date
to transfer responsibility for such prosecution and maintenance to those
attorneys and patent agents specified by Purchaser, and (d) as a condition of
the assignment, transfer and conveyance of the Assigned Patents, Purchaser
hereby agrees, solely with respect to the Assigned Patents, to (and shall cause
any of its direct assignees of the Assigned Patents to) take such assignment,
transfer and conveyance subject to all licenses, covenants not to sue and
similar restrictions in effect prior to the Effective Date, in each case solely
as identified on Exhibit C (as such Exhibit C is updated as described in the
last sentence of this Section 5.1, it being understood and agreed that such
updated Exhibit C shall not in any way affect, modify or qualify the
representations and warranties set forth in Section 7 or the conditions to
Closing set forth in Section 5.3(g)), but only (i) to the same extent Seller
would be subject to such licenses, covenants not to sue and similar restrictions
if Seller had not assigned the Assigned Patent and (ii) only to the extent any
such license, covenant not to sue or similar restrictions (x) is in effect prior
to the Closing Date, (y) involves a license, covenant not to sue or similar
restriction on the Assigned Patents, and (z) requires Seller to have subsequent
assignees agree to comply with such licenses, covenant not to sue or similar
restrictions. For the avoidance of doubt, Purchaser also agrees solely with
respect to the Assigned Patents to take such assignment, transfer and conveyance
subject to all licenses, covenants not to sue and similar restrictions in effect
on Seller prior to the Effective Date that would in each case transfer to
Purchaser as a matter of law. Seller shall deliver to Purchaser no later than
five (5) business days prior to Closing hereunder the final version of Exhibit C
that has been updated through the Closing Date in accordance with the
immediately preceding sentence for Purchaser’s information only; it being
understood and agreed that such updated Exhibit C

 

6



--------------------------------------------------------------------------------

shall not in any way affect, modify or qualify the representations and
warranties set forth in Section 7 or the conditions to Closing set forth in
Section 5.3(g). Assuming Seller has provided Purchaser with the written notice
referenced in the first sentence of this Section 5.1, on the Closing Date, prior
to the Closing, Purchaser shall deliver to Seller a written notice confirming
that Purchaser is prepared to, and at the Closing will have sufficient available
funds to, consummate the transactions contemplated by Section 2.1 and
Section 2.2 pursuant to the terms of this Agreement, subject to the satisfaction
at Closing of the conditions to Closing set forth in Section 5.3.

5.2 Payment. In consideration for the assignment of such rights, title and
interest in the Assigned Patents and the other obligations of Seller as set
forth in this Agreement, Purchaser shall, at the Closing, subject to and
following the satisfaction by Seller of all of its delivery obligations under
Section 5.1 and the satisfaction (or waiver by Seller and Purchaser, if
permissible under applicable Law) of the conditions set forth in Section 5.3,
pay Seller the amount of four hundred and fifty million US Dollars
($450,000,000) (“Payment”), by wire transfer of immediately available funds, to
an account identified in writing by Seller to Purchaser at least two
(2) business days prior to Closing.

5.3 Conditions to Closing. The obligations of Seller, on the one hand, and
Purchaser, on the other hand, to effect the Closing are subject to the
satisfaction (or waiver by Seller and Purchaser, if permissible under applicable
Law) of the following conditions precedent:

(a) No Governmental Entity of competent jurisdiction shall have enacted or
issued any Law or Order or taken any other action enjoining or otherwise
precluding or prohibiting consummation of the transactions contemplated under
this Agreement;

(b) there shall not be threatened, instituted or pending any action (1) by any
Governmental Entity of competent jurisdiction (A) challenging or seeking to
prevent, enjoin, alter or materially delay the transactions contemplated under
this Agreement, (B) seeking to restrain, prohibit or otherwise interfere with
the operation of Purchaser or the Assigned Patents (C) seeking to require
Purchaser or any of its members or its affiliates to take any of the actions
that Sections 3.2 and 3.3 do not require Purchaser or any of its members or
affiliates to take or otherwise to impose material restraints or damages on
Purchaser or any of its members or their affiliates, or (2) with respect only to
Purchaser, by any other person (other than any party to the Merger Agreement or
any of their affiliates) that (A) Purchaser reasonably believes, after
consultation with outside counsel, is reasonably likely to prevail in
preventing, enjoining, materially altering or materially delaying the
transactions contemplated under this Agreement beyond a reasonable period of
time under the circumstances and (B) if successful, would reasonably be expected
to adversely affect the benefits of the transaction to Purchaser in any material
respect;

(c) with respect to a party, the other party shall have, in all material
respects, performed or complied with all agreements, obligations or covenants
required to be performed or complied with by it under this Agreement at or prior
to the Closing;

 

7



--------------------------------------------------------------------------------

(d) as notified by Seller to Purchaser pursuant to Section 5.1, each of the
conditions to the consummation of the Merger, other than the consummation of the
transactions contemplated by Section 2.1 and Section 2.2 pursuant to the terms
of this Agreement, shall have been satisfied or waived (if permissible under
applicable Law) and the parties to the Merger Agreement or the Alternate Merger
Agreement, as the case may be, shall be ready, willing, and able to consummate
the Merger or merger under the Alternate Merger Agreement, as the case may be,
immediately after the Closing on the terms and conditions set forth therein;
provided that for purposes of determining whether the conditions to Purchaser’s
obligation to effect the Closing have been satisfied, the conditions to the
consummation of the Merger shall be the conditions to the consummation of the
Merger contained in the Merger Agreement as of the date hereof or, in the case
of an Alternate Merger Agreement, the conditions set forth therein, unless
otherwise waived by Purchaser; provided further that if Purchaser has elected to
continue this Agreement pursuant to Section 6.1(b) in circumstances in which
there is no Merger Agreement or Alternate Merger Agreement, this condition shall
be null and void;

(e) all waiting periods, notices, approvals and consents under applicable
Competition Law with respect to Seller, Purchaser or any of its members shall
have expired, been terminated, granted or made, as applicable;

(f) any required approvals of a Governmental Entity under any applicable Law
shall have been obtained; and

(g) with respect to a party, all representations and warranties made by the
other party under this Agreement shall have been true and correct when made on
the Effective Date and shall be true and correct as of the Closing, as if all
such representations and warranties were made on and as of the Closing , and
each party shall have received a certificate signed on behalf of the other party
by a duly authorized officer (in each case, without any personal liability
attaching to such authorized officer or representative for signing such
certificate), in the case of Seller, and a duly authorized representative, in
the case of Purchaser, to the effect that such officer or representative, as the
case may be, has read Sections 5.3(c) and 5.3(g) and that the conditions set
forth in Sections 5.3(c) and 5.3(g), with respect to the party such officer or
representative is acting on behalf of, have been satisfied.

5.4 Allocation of Payment. Seller and Purchaser shall jointly prepare, within
ninety (90) days after the Closing Date, a schedule allocating the Payment among
the Assigned Patents (the “Allocation Schedule”), which allocation shall take
into account the relative fair market values of the U.S. and non-U.S. Assigned
Patents. Seller and Purchaser shall (a) reasonably cooperate with each other in
preparing the Allocation Schedule, (b) promptly provide each other with any
information reasonably requested by the other party to prepare the Allocation
Schedule and (c) attempt in good faith to resolve any dispute with respect to
the Allocation Schedule. If within ninety (90) days after the Closing Date,
Seller and Purchaser are unable to resolve any dispute with respect to the
Allocation Schedule, Seller and Purchaser, or, if applicable, the relevant
members and affiliates of Purchaser, shall refer the dispute to a mutually
agreeable, independent accounting firm of international standing (the
“Accounting Firm”) for resolution within sixty (60) days. The Accounting Firm
shall determine, based solely on written submissions by Seller

 

8



--------------------------------------------------------------------------------

and Purchaser, or, if applicable, the relevant members and affiliates of
Purchaser (and not by independent review) only those issues in dispute and shall
render a written report as to the resolution of the dispute and the resulting
Allocation Schedule. In resolving any disputed item, the Accounting Firm may not
assign a fair market value to any Assigned Patent (i) greater than the greatest
fair market value for such Assigned Patent claimed by any party or (ii) less
than the smallest fair market value for such Assigned Patent claimed by any
party. Each of Purchaser and Seller shall bear and be responsible for one-half
of the fees, costs and expenses of the Accounting Firm. The Accounting Firm’s
resolution will be binding on both Seller and Purchaser (and their respective
affiliates) and will be incorporated into the Allocation Schedule. The
Allocation Schedule shall be revised to take into account subsequent
adjustments, if any, to the Payment. The Allocation Schedule derived pursuant to
this Section 5.4 shall be binding on Seller and Purchaser (and their respective
affiliates) for all tax reporting purposes, and neither Seller nor Purchaser
shall agree to any proposed adjustment to the Allocation Schedule by any taxing
authority without first giving the other party prior written notice and the
opportunity to challenge such proposed adjustment.

5.5 Indemnity for Taxes of Seller. Seller shall indemnify, defend and hold
harmless Purchaser and any of Purchaser’s direct or indirect owners
(collectively, the “Purchaser Indemnified Parties”) for any taxes (of any kind
or nature, whether federal, state, local, or foreign, and including any
interest, penalties, and additions to tax) (a) of Seller for any taxable period,
or portion thereof, that ends on or prior to the Closing Date or (b) imposed on
the sale, transfer and assignment of the Assigned Patents to Purchaser as
contemplated by this Agreement (including the portion of Transfer Taxes payable
by Seller, but excluding the portion of Transfer Taxes payable by Purchaser,
under Section 8.14(b)). Notwithstanding anything else to the contrary in this
Agreement, the indemnity for taxes in this Section 5.5 shall survive until sixty
(60) days after the expiration of the applicable statute of limitation.

5.6 Other Acquisition Proposals. Seller shall as promptly as reasonably
practicable, and in any event within the earlier of (i) forty-eight (48) hours
and (ii) one (1) business day after receipt, notify Purchaser orally and in
writing of the receipt of any Acquisition Proposal or any inquiry, proposal,
indication of interest or offer (whether in writing or otherwise) from any
person (other than Purchaser) to acquire or license any of the Assigned Patents
(collectively, a “Proposal”) and of the price and other material terms and
conditions of each such Proposal (including the identity of the person making
such Proposal) and of any changes or supplements thereto.

5.7 Merger Agreement Amendment. Seller shall not agree to the amendment of the
conditions to, or the termination of, the Merger Agreement, or the amendment of
any other provisions of the Merger Agreement, in each case that would adversely
affect, impair or delay the rights of Purchaser hereunder in any material
respect.

 

6. TERMINATION

6.1 This Agreement will terminate (a) upon mutual written agreement of Purchaser
and Seller, (b) automatically, without requirement of any action by either
Seller or Purchaser, upon

 

9



--------------------------------------------------------------------------------

the termination of the Merger Agreement in accordance with the terms of the
Merger Agreement prior to the consummation of the Merger, provided that,
notwithstanding the foregoing, in the event that Seller receives an Acquisition
Proposal (within the meaning of the Merger Agreement as in effect on the
Effective Date, or within the meaning of any comparable term in any amended
version of the Merger Agreement after the Effective Date) that contemplates an
acquisition of Seller other than by an acquirer whose acquisition proposal
contemplates that Seller will retain all of the Assigned Patents, Seller will
provide Purchaser with notice thereof, and if Purchaser provides written notice
to Seller at any time within three (3) days following written notice from Seller
that it has received such an Acquisition Proposal, that Purchaser elects to
continue this Agreement, and Seller deems such Acquisition Proposal to be a
Superior Proposal (within the meaning of the Merger Agreement as in effect on
the Effective Date, or within the meaning of any comparable term in any amended
version of the Merger Agreement after the Effective Date), this Agreement shall
remain in full force and effect and shall not have been considered to have been
terminated, and references contained in this Agreement to the “Merger Agreement”
shall automatically be deemed to be to the Agreement and Plan of Merger (or
other form of acquisition agreement) between Seller and the party from which
Seller has accepted such Superior Proposal (the “Alternate Merger Agreement”);
and provided further that notwithstanding the foregoing, in the event that the
Merger Agreement is terminated for any other reason other than the receipt by
Seller of an Acquisition Proposal (within the meaning of the Merger Agreement as
in effect on the Effective Date, or within the meaning of any comparable term in
any amended version of the Merger Agreement after the Effective Date) for all of
Seller that Seller deems to be a Superior Proposal, Seller will provide
Purchaser with notice thereof, and if Purchaser provides written notice to
Seller, at any time within three (3) days following written notice from Seller
that the Merger Agreement has been terminated, that Purchaser elects to continue
this Agreement, this Agreement shall remain in full force and effect and shall
not have been considered to have been terminated, and references contained in
this Agreement to the “Merger Agreement” shall automatically be deemed to not
have any force or effect; (c) by either party, upon written notice to the other
party, if the Closing Date has not occurred on or prior to April 20, 2011,
unless the April 20, 2011 date is extended under the terms of the Merger
Agreement, in which event such date shall be as extended under the Merger
Agreement; provided that if Purchaser elects to continue this Agreement in full
force and effect following Seller’s termination of the Merger Agreement in
accordance with its terms prior to consummation of the Merger to accept a
Superior Proposal pursuant to the immediately preceding subclause (b), such date
shall be extended to the outside termination date provided for in the Alternate
Merger Agreement, as identified in good faith by Purchaser to Seller; provided,
further that this termination right shall not be available to any party if its
breach of this Agreement has been the cause of, or resulted in, the failure to
consummate the transactions contemplated by this Agreement by the Closing Date,
(d) by either party, upon written notice to the other party, if it will not be
possible for the Closing Date to occur by the outside termination date
applicable under subclause (c) above, provided that this termination right shall
not be available to any party if its breach of this Agreement has been the cause
of, or resulted in, the failure to consummate the transactions contemplated by
this Agreement by the Closing Date, or (e) by either party, upon written notice
to the other party, in the event the Closing occurs but the Merger does not
occur immediately thereafter on the Closing Date, such notice to be given no
later than the business day immediately succeeding the Closing Date (unless such
timing of the Merger has been waived by Purchaser in which event the time of the
Merger shall be as

 

10



--------------------------------------------------------------------------------

consented to by Purchaser and the termination right in this subclause (e) shall
be as consented to by Purchaser in connection with such waiver); provided that
this termination right shall not be available to any party if its actions have
been the cause of, or resulted in, the failure to consummate the transactions
contemplated by the Merger Agreement by the Closing Date; provided, further,
that in the event of such termination pursuant to subclause (e), Seller shall
immediately return to Purchaser the Payment and the transactions contemplated by
Sections 2.1 and 2.2 shall be null and void and Purchaser shall return any
documents delivered thereby. In the event that Purchaser has elected to continue
this Agreement pursuant to Section 6.1(b), Purchaser and Seller shall enter into
a royalty-free, fully paid-up patent cross license for no additional
consideration, effective as of Closing, with respect to all patents and patent
applications owned or controlled by them on mutually acceptable terms that are
no less favorable in the aggregate to either party than the terms of any other
patent cross license offered by Purchaser to any other person (other than any
member of Purchaser or an affiliate of any such member). The parties agree that
the obligations of Seller pursuant to subclause (e) of this Section 6.1 shall be
specific to the terms of such subclause (e) and Purchaser shall have the right
to seek specific performance from the other party for failure to return the
Payment under such subclause (e). If Seller terminates the Merger Agreement in
accordance with its terms prior to the consummation of the Merger to accept a
Superior Proposal or otherwise, Seller shall provide Purchaser written notice of
such action no later than the time it notifies Sub of its decision to terminate
the Merger Agreement.

6.2 Upon termination of this Agreement as provided in Section 6.1, this
Agreement shall be deemed null and void and Purchaser will return all
confidential materials provided by Seller within five (5) business days from the
date of notice of termination; provided that (i) no such termination shall
relieve any party from any damages, liabilities or obligations relating to any
intentional breach of this Agreement prior to such termination, and the other
party to this Agreement shall continue to have the right to pursue any and all
remedies in respect of such breach following such termination and (ii) this
Section 6.2 and Sections 8.2-8.18 shall survive any such termination and remain
in full force and effect.

 

7. REPRESENTATIONS AND WARRANTIES

7.1 Seller hereby represents and warrants to Purchaser that, as of the date
hereof and as of the Closing:

(a) Authority. Seller has the right and authority, and has been duly authorized
by all necessary corporate and other actions of Seller, to execute and deliver
this Agreement and to perform its obligations hereunder and requires no third
party consent, approval, and/or other authorization to execute and deliver this
Agreement and to perform its obligations hereunder, including, without
limitation, to assign the Assigned Patents to Purchaser. Neither the execution
and delivery of this Agreement by Seller, nor the performance by Seller of its
obligations hereunder, will (i) conflict with or result in any material breach
or violation of any of the terms or conditions of, or constitute a default
under, any instrument, contract or other agreement to which Seller is a party or
by which Seller or any of the Assigned Patents is bound, (ii) result in the
imposition of any Lien upon the Assigned Patents, (iii) conflict with or result
in any breach

 

11



--------------------------------------------------------------------------------

of any provision of Seller’s certificate of incorporation or bylaws or
(iv) violate any Order applicable to Seller or the Assigned Patents.

(b) Title and Contest. Except as set forth in Exhibit C, Seller, and only
Seller, has good and marketable title to the Assigned Patents, including,
without limitation, all rights, title, and interest in the Assigned Patents and
the right to sue for past, present and future infringement thereof. Except as
set forth in Exhibit C, Seller has obtained and properly recorded previously
executed assignments for the Assigned Patents as necessary to fully perfect
Seller’s rights and title therein in accordance with the Law in each respective
jurisdiction. Except as set forth in Exhibit C, the Assigned Patents are free
and clear of all Liens. There are no actions, suits, investigations,
communications, correspondence, claims or proceedings pending or, to the
knowledge of Seller, threatened relating in any way to the validity,
enforcement, construction, use or ownership of the Assigned Patents. There are
no Orders that restrict any of Seller’s rights, or would restrict any of
Purchaser’s or its successors’ and assigns’ rights, to the Assigned Patents.

(c) Existing Licenses and Rights. Except as set forth in Exhibit C and implied
licenses for the sale by Seller of its own products, no past, current or future
patent rights or patent licenses, including, without limitation, any other
implied licenses granted or retained by Seller, have been expressly or
implicitly granted or retained under or in connection with the Assigned Patents,
including without limitation through the contribution of code or through any
implied or express patent rights or patent licenses granted or retained by
Seller, any prior owners, the inventors or any other third parties, and
Purchaser and its successors and assigns will not be subject to any covenant not
to sue for patent infringement or similar restrictions or immunities with regard
to, or exhaustion of rights under, the Assigned Patents, or any representations
or commitments on its enforcement, control or enjoyment of the Assigned Patents
after the transactions contemplated in this Agreement, or as a result of any
prior transaction related to the Assigned Patents. None of the Assigned Patents
are subject to any exclusive patent licenses or patent rights.

(d) Restrictions on Rights. Except as set forth in Exhibit C, (i) Seller has not
made any commitments or declaration of Patents to, and is not (and the Assigned
Patents are not) otherwise subject to, any standards or other organization
regarding licensing or not asserting the Assigned Patents, (ii) Seller is not
otherwise obligated to license or refrain from asserting the Assigned Patents
and (iii) none of the Assigned Patents have been identified by Seller as, or to
Seller’s knowledge by any third party as, nor does Seller believe any of the
Assigned Patents to be, essential to such organizations.

(e) Certain Matters Pertaining to OIN. Other than as set out in (i) the Limited
Liability Company Agreement of Open Invention Network effective November 8,
2005, (ii) the Corporate License Agreement entered on November 11, 2005,
(iii) the license agreement available at
http://www.openinventionnetwork.com/pat_license_agreement.php (as of the date
hereof), the Assigned Patents are not subject to any licenses, restrictions,
conditions or other terms of the Open Invention Network.

 

12



--------------------------------------------------------------------------------

(f) Enforcement. Except as set forth in Exhibit C, Seller has not put a third
party on notice of infringement of any of the Assigned Patents.

(g) Assigned Patent Office Proceedings. Except as set forth in Exhibit C, none
of the Assigned Patents have been or are currently involved in any
reexamination, reissue, interference proceeding, or any similar proceeding and
no such proceedings are pending or, to Seller’s knowledge, threatened.

(h) Fees. All maintenance fees owed to any applicable patent registration
authority with respect to the Assigned Patents have been timely paid.

(i) Validity and Enforceability. The Assigned Patents have never been found
invalid or unenforceable for any reason in any administrative, arbitration,
judicial or other proceeding.

(j) Merger Agreement. Prior to the execution and delivery of this Agreement,
Seller provided to Purchaser a true and complete copy of the Merger Agreement in
the form that will be executed and delivered by each of the parties thereto.

(k) No Brokers. Seller has not made any agreement with any party which would
entitle such party to claim any fee, commission or reimbursement of expenses
from Purchaser or any of its affiliates in connection with the execution and
delivery of this Agreement, or the closing of any transaction pursuant to this
Agreement.

(l) No Undisclosed Information. Seller is not aware of any facts or matters that
have not been disclosed to Purchaser with respect to the Assigned Patents that
would be reasonably expected to be material to Purchaser in connection with its
consideration of this Agreement and the transactions contemplated by this
Agreement.

7.2 Purchaser hereby represents and warrants to Seller that:

(a) Authority. Purchaser has the right and authority, and has been duly
authorized by all necessary limited liability company and other actions of
Purchaser, to execute and deliver this Agreement and to perform its obligations
hereunder and, except for any consents or approvals required under Competition
Laws and the consents of its members, which has been obtained subject to the
satisfaction of the conditions set forth herein, requires no third party
consent, approval, and/or other authorization to enter into this Agreement and
to carry out its obligations hereunder. Neither the execution and delivery of
this Agreement by Purchaser, nor the performance by Purchaser of its obligations
hereunder, will (i) conflict with or result in any material breach or violation
of any of the terms or conditions of, or constitute a default under, any
instrument, contract or other agreement to which Purchaser is a party or by
which Purchaser or any of its assets is bound or (ii) conflict with or result in
any breach of any provision of Purchaser’s limited liability company agreement.

 

13



--------------------------------------------------------------------------------

(b) Equity Commitment. Purchaser has received valid and binding equity
commitments from each of its members, or their respective subsidiaries, which in
the aggregate equal or exceed the Payment and which will be available to
Purchaser to make the Payment provided for in Section 5.2.

(c) No Brokers. Purchaser has not made any agreement with any party which would
entitle such party to claim any fee, commission or reimbursement of expenses
from Seller or any of its affiliates in connection with the execution and
delivery of this Agreement, or the closing of any transaction pursuant to this
Agreement.

 

8. MISCELLANEOUS

8.1 Continued Access. Between the Effective Date and the Closing Date, Seller
agrees to cooperate in good faith with Purchaser’s due diligence efforts and, in
connection therewith, shall, and shall cause its applicable subsidiaries to,
grant Purchaser, its members and their respective authorized representatives
access to all such information relating to the Assigned Patents as is reasonably
requested by Purchaser, including, without limitation, books and records,
licenses, contracts, documents and other related data in Purchaser’s or any of
its subsidiaries’ possession. For the avoidance of doubt, as part of such due
diligence efforts, Seller agrees to permit Purchaser, its members and their
respective authorized representatives access to the business and properties of
Seller, at Purchaser’s own expense, to inspect, copy and take extracts from any
pertinent documents as are reasonably requested by Purchaser, and to consult the
appropriate officers, employees and other representatives (including external
counsel) of Seller as necessary, all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested.

8.2 Applicable Law; Waiver of Trial by Jury. The validity, construction, and
performance of this Agreement shall be governed by and construed first in
accordance with the federal laws of the United States to the extent federal
subject matter jurisdiction exists, and second in accordance with the laws of
the State of Delaware, exclusive of its choice of law rules. With respect to all
civil actions or other legal or equitable proceedings directly arising between
the parties or any of their affiliates under this Agreement, the parties consent
to exclusive jurisdiction and venue in the United States District Court District
of Delaware (the “Forum”) unless no federal jurisdiction exists, in which case
the parties consent to exclusive jurisdiction and venue in any state court in
the State of Delaware (the “Alternate Forum”). Each party irrevocably consents
to personal jurisdiction and waives the defense of forum non conveniens in the
Forum, or Alternate Forum, if applicable, with respect to itself and its
affiliates. Process may be served on either party in the manner authorized by
applicable law or court rule. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

8.3 LIMITATION ON CONSEQUENTIAL DAMAGES. EXCEPT IN THE CASE OF FRAUD, NEITHER
PARTY SHALL BE LIABLE TO THE OTHER FOR LOSS OF PROFITS OR ANY SPECIAL,
CONSEQUENTIAL OR INCIDENTAL DAMAGES, HOWEVER

 

14



--------------------------------------------------------------------------------

CAUSED, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGE. THE PARTIES ACKNOWLEDGE THAT THESE LIMITATIONS ON
POTENTIAL DAMAGES WERE AN ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THIS
AGREEMENT.

8.4 LIMITATION OF LIABILITY. EXCEPT IN THE CASE OF FRAUD, WITHOUT WAIVING ANY
OTHER RIGHTS OF THE PARTIES, INCLUDING ANY RIGHT TO SEEK SPECIFIC PERFORMANCE OR
SEEK OTHER EQUITABLE RELIEF, NEITHER PARTY’S TOTAL LIABILITY (INCLUDING PAYMENT
OBLIGATIONS) UNDER THIS AGREEMENT SHALL EXCEED THE PAYMENT AMOUNTS REQUIRED
PURSUANT TO SECTION 5.2. THE PARTIES ACKNOWLEDGE THAT THESE LIMITATIONS ON
POTENTIAL LIABILITIES WERE AN ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER
THIS AGREEMENT. EXCEPT IN THE CASE OF FRAUD, NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, EACH PARTY’S SOLE AND EXCLUSIVE REMEDY FOR
THE FAILURE OF ANY REPRESENTATION OR WARRANTY MADE BY THE OTHER PARTY HEREUNDER
TO BE TRUE AND CORRECT WHEN MADE ON THE EFFECTIVE DATE OR WHEN MADE AS OF THE
CLOSING DATE IS TO TERMINATE THIS AGREEMENT PURSUANT TO SECTION 6.1 OR TO EFFECT
THE CLOSING NOTWITHSTANDING SUCH FAILURE AND THEREBY TO WAIVE SUCH FAILURE.

8.5 Compliance with Laws. Notwithstanding anything contained in this Agreement
to the contrary, the obligations of the parties shall be subject to all Laws and
Orders of any Governmental Entity having jurisdiction over the parties, this
Agreement and the transactions contemplated by this Agreement.

8.6 Confidentiality of Terms. Each of Seller and Purchaser shall, and shall
cause their respective agents to, keep this Agreement confidential and shall not
now or hereafter divulge this Agreement or any of its terms to any third party
except: (a) with the prior written consent of the other party hereto; (b) as
required by Law, by any Governmental Entity or by any self-regulatory agency or
stock exchange on which such party’s securities are listed or which has
regulatory or supervisory authority over such party, and to such party’s
regulators and in the course of inspections, examinations or inquiries by
regulatory agencies or self-regulatory organizations that have requested or
required the inspection of records that contain or reflect this Agreement; it
being understood that this Agreement will be filed as an exhibit to Seller’s
annual report on Form 10-K and as an annex to Seller’s proxy statement in
respect of the Merger and will be summarized in any Form 8-K filing to be made
in connection with the execution of this Agreement; and it being further
understood that Seller shall provide Purchaser with a reasonable opportunity to
review and comment on the portions of any filings that relate to this Agreement;
and it being further understood that Seller shall only make such disclosures as
are required by Law, by any such stock exchange or self-regulatory agency or by
any Governmental Entity and after consultation with Purchaser, to the extent
practicable; (c) during the course of litigation, so long as the disclosure of
such terms and conditions are restricted in the same manner as is the
confidential information of other litigating parties; (d) in confidence to its
legal counsel, accountants, banks and financing sources and their advisors in
their capacity of advising the disclosing party in such matters; (e) in
confidence to the auditors of the disclosing party or (f)

 

15



--------------------------------------------------------------------------------

with respect to any disclosure to a tax authority required by any tax Law;
provided that, (i) with respect to (c) above, the disclosing party shall use all
legitimate and legal means available to minimize the disclosure to third
parties; and (ii) with respect to (b), the disclosing party shall give the other
party reasonable opportunity to review and comment on any filings and coordinate
with the other party on all other correspondence with any Governmental Entity,
to the extent any such filing or correspondence relates to the transactions
contemplated by this Agreement; and (iii) with respect to (c), if permitted
under applicable Law, with at least ten (10) business days’ prior written notice
of such disclosure. In addition, Purchaser may disclose this Agreement to its
members and their representatives, and Seller may disclose this Agreement to
Parent and Sub. To the extent that this Agreement, its existence or any of its
terms, is publicly disclosed not in violation of this Section 8.6, the
information so disclosed shall no longer be regarded as confidential or subject
to the terms of this Section 8.6 but only to the extent so disclosed.

8.7 Publicity. Each party (and each party’s successors and permitted assigns)
shall, and shall cause its representatives to, obtain written consent of the
other party (such consent to be not unreasonably withheld or delayed), prior to
issuing any press releases or making any other public announcements or public
disclosures regarding this Agreement, the transactions contemplated by this
Agreement, the other party or of the members of Purchaser, except as required by
Law, by any Governmental Entity or by any self-regulatory agency or stock
exchange on which such party’s securities are listed or which otherwise has
regulatory or supervisory authority over such party. In the case of any such
press release, public announcement or public disclosure, or disclosure to be
made as required by Law, by any such Governmental Entity (other than with
respect to taxes) or by any self-regulatory agency or stock exchange, the party
proposing to make such disclosure shall provide the other party a reasonable
opportunity to review and comment on any reference to this Agreement, the
transactions contemplated by this Agreement, or to the extent such reference
relates to this Agreement, the other party or the members of Purchaser, prior to
issuing or making any such press release, public announcement or public
disclosure (and such disclosing party shall review and consider any such
comments in good faith); provided that the disclosing party shall not be
required to provide the other party with the opportunity to review and comment
on any disclosure if the text of such disclosure has previously been publicly
disclosed by Seller in accordance with the terms of this Agreement.

8.8 Entire Agreement; Third Party Beneficiaries. The terms and conditions of
this Agreement, including its exhibits, constitutes the entire agreement between
the parties with respect to the subject matter hereof, and merges and supersedes
all prior oral and written agreements, understandings, negotiations and
discussions. Neither of the parties shall be bound by any conditions,
definitions, warranties, understandings, or representations with respect to the
subject matter hereof other than as expressly provided herein. The section
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Nothing
in this Agreement, express or implied, is intended to confer upon any person or
entity other than Purchaser, Seller, or their respective successors or permitted
assigns, any rights or remedies under or by reason of this Agreement, other
than, with respect to Section 5.5 only, the Purchaser Indemnified Parties and
with respect to Section 8.18, the persons referenced therein. This Agreement may
be executed in two (2) or more separate counterparts, all of which, taken
together, shall be regarded as one and the same instrument.

 

16



--------------------------------------------------------------------------------

8.9 Notices: All notices required or permitted to be given hereunder shall be in
writing, shall make reference to this Agreement, and shall be delivered by hand,
or dispatched by prepaid air courier or by registered or certified airmail,
postage prepaid, addressed as follows or to such other party or parties as
Seller or Purchaser may direct from time to time:

 

If to Seller   If to Purchaser

Novell, Inc.

404 Wyman Street, Suite 500

Waltham, Massachusetts 02451

Facsimile: (781) 464-8062

Attention: General Counsel

 

Microsoft Corporation

One Microsoft Way

Redmond, WA 98052

Facsimile: (425) 936-7329

Attn: Director of IP Licensing Law and

Corporate Affairs

with a copy (which shall not constitute notice) to:   with a copy (which shall
not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

1 Beacon Street

Boston, Massachusetts 02108

Facsimile:          (617) 573-4822

Attention:          Margaret A. Brown

 

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Facsimile:          (212) 558-3588

Attention:           John Evangelakos

                           Alexandra D. Korry

Such notices shall be deemed delivered when received by addressee or, if
delivery is not accomplished by reason of some fault of the addressee, when
tendered for delivery. Any party may give written notice to the other party of a
change of address or instruction to deliver notice to another party (at the
address indicated by such party) and, after notice of such change has been
received, any notice or request shall thereafter be given to such party or
parties at such changed address or to such other party or parties, as the case
may be.

8.10 Relationship of Parties. The parties hereto are independent contractors.
Neither party has any express or implied right or authority to assume or create
any obligations on behalf of the other or to bind the other to any contract,
agreement or undertaking with any third party. Nothing in this Agreement shall
be construed to create a partnership, joint venture, employment or agency
relationship between Seller and Purchaser.

8.11 Severability. The terms and conditions stated herein are declared to be
severable. If any paragraph, provision, or clause in this Agreement shall be
found or be held to be invalid or unenforceable in any jurisdiction in which
this Agreement is being performed, the remainder of this Agreement shall be
valid and enforceable if the intent of the parties can still be realized
thereby, and the parties shall use good faith to negotiate a substitute, valid
and enforceable provision which most nearly effects the parties’ intent in
entering into this Agreement.

 

17



--------------------------------------------------------------------------------

8.12 Amendment; Waiver. Any provision of this Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed, in case of
an amendment, by Purchaser and Seller, or in case of a waiver, by the party
against whom the waiver is to be effective. Failure by either party to enforce
any term of this Agreement shall not be deemed a waiver of future enforcement of
that or any other term in this Agreement.

8.13 Assignment of Agreement. The terms and conditions of this Agreement shall
inure to the benefit of any successors, assigns and other legal representatives
of Purchaser, and shall be binding upon Seller, its successor, assigns and other
legal representatives. In connection with the dissolution, liquidation or
winding up of Purchaser after the Closing, Purchaser may assign this Agreement
to each of the members of Purchaser to the extent of the Assigned Patents
assigned, transferred or conveyed to each such member, in which case the terms
and conditions of this Agreement shall inure to the benefit of each such member
(and its successors and assigns) with respect to such Assigned Patents assigned,
transferred or conveyed to it; provided, however, that any such assignment,
transfer or conveyance will be subject to acceptance by the assignee of the
obligations of Purchaser set forth in Section 5.1(d) with respect to the
Assigned Patents so assigned. Seller shall not assign or delegate this Agreement
or any of its rights or obligation under this Agreement, without the prior
written consent of Purchaser, except in connection with the Merger by operation
of law. Any such purported assignment or delegation by Seller without such prior
written consent shall be null and void.

8.14 Expenses.

(a) All costs and expenses incurred in connection with the negotiation,
preparation, execution and performance of this Agreement and the consummation of
the transactions contemplated herein shall be paid by the party incurring such
costs and expenses, whether or not any of such transactions are consummated. For
the avoidance of doubt, Seller shall remain responsible for, and pay, all fees,
commissions and reimbursement of expenses claimed by any party based upon
arrangements made by or on behalf of Seller or any of its affiliates in
connection with the execution and delivery of this Agreement, or the closing of
any transaction pursuant to this Agreement, and Purchaser shall remain
responsible for, and pay, all fees, commissions and reimbursement of expenses
claimed by any party based upon arrangements made by or on behalf of Purchaser
or any of its affiliates in connection with the execution and delivery of this
Agreement, or the closing of any transaction pursuant to this Agreement.

(b) Each of the Purchaser and the Seller shall be responsible for fifty percent
(50%) of all Transfer Taxes, irrespective of the party on which liability for
such Transfer Taxes is imposed. Additionally, the Purchaser shall be responsible
for all fees and expenses incurred in connection with the recordation of the
purchase of the Assigned Patents. Seller and Purchaser agree to cooperate and
take all actions reasonably requested by the other side (including, without
limitation, all actions necessary to effect the electronic delivery of the
Assigned Patents, in the manner and to the extent requested by Purchaser) to
minimize the amount of Transfer Taxes payable under this Section 8.14(b).

 

18



--------------------------------------------------------------------------------

8.15 Interim Operations of Seller. Between the Effective Date and the Closing
Date, Seller agrees that it shall not, nor shall it permit any of its
subsidiaries to, enter into any enforceable contract, agreement, commitment or
arrangement that would make the representations and warranties of the Seller
untrue or incorrect as of the Closing.

8.16 Non-Survival of Representations and Warranties. None of the representations
and warranties in this Agreement or in any schedule, instrument or other
document delivered pursuant to this Agreement shall survive the Closing Date or
the termination of this Agreement.

8.17 Specific Performance. Each party agrees that the failure of any other party
to perform its agreements and covenants hereunder will cause irreparable damage
to the first party and that the first party would not have any adequate remedy
at law in such event. It is accordingly agreed that, unless and until this
Agreement is terminated in accordance with its terms, notwithstanding anything
to the contrary in this Agreement, each party shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court referred to in
Section 8.2, this being in addition to any other remedy to which such party is
entitled at law or in equity and neither party shall assert that the other has
an adequate remedy at law.

8.18 No Recourse. Seller, on behalf of itself, its stockholders and its
affiliates, acknowledges and agrees that none of Seller, its stockholders or its
affiliates has any right to recovery (whether on their own behalf or on behalf
of Seller) against, and no personal liability shall attach to, in each case with
respect to any damages, losses or other liabilities, any member in Purchaser or
any of Purchaser’s or any such member’s affiliates or their respective
employees, officers, stockholders, general or limited partners, members,
directors, or agents, and Purchaser, on behalf of itself, its members or their
affiliates, acknowledges and agrees that none of Purchaser, its members and
their affiliates has any right to recovery (whether on their own behalf or on
behalf of Purchaser) against, and no personal liability shall attach to, in each
case with respect to any damages, losses or other liabilities, any of Seller’s
or its affiliates’ employees, officers, stockholders, general or limited
partners, members, directors, or agents.

8.19 Commercially Reasonable Efforts. Subject to Sections 3.2, 3.3, 5.3, 6.1 and
applicable Law, the parties shall cooperate with each other and use commercially
reasonable efforts to consummate the transactions contemplated by this
Agreement. Seller shall use its commercially reasonable efforts to effect the
Merger, in accordance with and subject to the terms and conditions of the Merger
Agreement.

8.20 Seller Liability for Pre-Closing Liabilities. For avoidance of doubt,
except as previously provided in Section 5.1(d), none of Purchaser or any of its
affiliates or members is assuming any liabilities of Seller, and all pre-Closing
liabilities relating to or arising out of the Assigned Patents shall remain the
responsibility of Seller (and Seller’s successors and permitted assigns).

8.21 Notification of Certain Matters. Purchaser shall notify Seller prior to
Closing of any information it obtains that would reasonably be expected to
adversely affect the benefits of the transaction to Purchaser in any material
respect.

 

19



--------------------------------------------------------------------------------

In witness whereof, the parties have executed this Patent Purchase Agreement as
of the Effective Date:

 

20



--------------------------------------------------------------------------------

 

NOVELL, INC.       CPTN HOLDINGS LLC

/s/ Ronald W. Hovsepian

     

/s/ Benjamin Ornforff

Signature       Signature

Ronald W. Hovsepian

     

Benjamin Orndorff

Printed Name       Printed Name

President and Chief Executive Officer

     

Manager

Title       Title

November 21, 2010

     

November 21, 2010

Date       Date